Exhibit 10.1

 

RESIGNATION AND GENERAL RELEASE AGREEMENT

 

THIS RESIGNATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is entered into
as of the 10th day of January, 2017, by and between Comfort Systems USA (Texas),
L.P., a Texas limited partnership (the “Company”), and James Mylett (the
“Executive”).  References to the “Company” in this Agreement shall include,
where applicable, Comfort Systems USA, Inc., a Delaware corporation and the
Company’s parent entity, and each of its subsidiaries.

 

WHEREAS, Executive has been employed by the Company as its Senior Vice President
— Service since October 2013; and

 

WHEREAS, Executive is subject to certain non-competition, non-solicitation and
other restrictive covenants pursuant to those certain Restricted Stock Unit
Agreements dated as of March 19, 2014, March 25, 2015, and March 23, 2016 (the
“RSU Agreements”) and those certain Dollar-Denominated Performance Restricted
Stock Unit Agreements dated as of March 19, 2014, March 25, 2015, and March 23,
2016 (the “PSU Agreements” and, collectively with the RSU Agreements, the
“Equity Agreements”);

 

WHEREAS, Executive and the Company acknowledge that Executive has been deemed a
Section 16 officer of Comfort Systems USA, Inc. for SEC reporting purposes
during his employment with the Company, and Executive is therefore subject to
Comfort Systems USA, Inc.’s Executive Severance Policy (the “Policy”);

 

WHEREAS, Executive is resigning from his employment with the Company; and

 

WHEREAS, the Company and Executive desire to memorialize and confirm their
mutual agreement with respect to Executive’s separation from employment by the
Company.

 

NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Executive each hereby covenant and
agree as follows:

 

1.              Resignation Date.  The parties agree that Executive’s last day
of employment with the Company is February 1, 2017 (the “Resignation Date”). 
Notwithstanding the foregoing, Executive’s last day of active employment with
the Company will be January 13, 2017.  Between January 13, 2017 and the
Resignation Date (the “Transition Period”), Executive will not report to the
Company’s offices and will have no day-to-day duties or responsibilities with
respect to the Company, unless otherwise directed by the Company’s Chief
Executive Officer. Executive acknowledges and agrees that, during the Transition
Period and thereafter, he shall not have any authority or power to bind the
Company or act on behalf of the Company in any manner.  During the Transition
Period, Executive agrees that he will continue to comply with all Company
policies and procedures and with all reasonable directives of the Company’s
Chief Executive Officer or his designee.

 

Resignation and General Release Agreement (Mylett)

 

1

--------------------------------------------------------------------------------


 

2.              Consideration.  As consideration for Executive’s execution and
non-revocation of and adherence to the commitments set forth in this Agreement
and subject to Executive’s faithful and continuing compliance with all of
Executive’s covenants and promises in this Agreement and adherence to the
Non-Competition Obligations (as defined and as amended herein), the Company
agrees to provide Executive the following payments and benefits, which payments
and benefits shall be in lieu of any payments and benefits that Executive might
otherwise be entitled to pursuant to the Policy:

 

2a. The Company will pay to Executive a severance payment in the gross amount of
$1,119,129.00, less applicable tax and related withholdings, payable in four
(4) equal installments within ten (10) days following each of February 28, 2017,
May 31, 2017, August 31, 2017 and December 15, 2017.

 

2b.                               Executive’s group insurance coverage will
terminate on February 28, 2017.  As of March 1, 2017, to the extent provided by
the federal COBRA law, or, if applicable, state insurance laws, and by the
Company’s current group health insurance policies, Executive will be eligible to
continue Executive’s group health insurance benefits and the Company shall
reimburse, subject to the Company’s reasonable right to audit, the
employer-portion of Executive’s COBRA premiums at Executive’s pre-separation
coverage election for the lesser of: (1) twelve (12) months, or (2) until
Executive finds any alternative employment that offers health insurance or
otherwise ceases to be eligible for continued coverage under federal COBRA law,
or, if applicable, state insurance laws.  Notwithstanding the foregoing, in the
event that the Company’s reimbursement of the COBRA premiums, as described under
this Section 2(b), would subject the Company to any tax or penalty under the
Patient Protection and Affordable Care Act (as amended from time to time, the
“ACA”) or Section 105(h) of the Internal Revenue Code of 1986, as amended
(“Section 105(h)”), or applicable regulations or guidance issued under the ACA
or Section 105(h), Executive and the Company agree to work together in good
faith to restructure such benefit.

 

3.                                      Other Payments, Benefits, and
Acknowledgments.

 

3a. The Company will process any unpaid business expense reimbursements within a
reasonable time following the effective date of this Agreement; provided, that
Executive submits such expenses in accordance with the Company’s expense
reimbursement policy. Executive agrees that he will not incur any other business
expenses following the Resignation Date.

 

3b. Executive acknowledges that he automatically forfeits the right to any
unvested or vested but unsettled portion of his outstanding stock option awards
and his outstanding awards under the Equity Agreements that remain unvested or
vested but unsettled as of the Resignation Date on such date.  Notwithstanding
the foregoing, the Company acknowledges that Executive holds certain vested
stock options as of the Resignation Date and Executive shall be entitled to
exercise such options in accordance with the terms of the applicable stock
option notice and the Company’s 2012 Equity Incentive Plan (the “Option
Agreements”).   Executive acknowledges that he will continue to be subject to

 

2

--------------------------------------------------------------------------------


 

applicable securities laws, including such laws that limit his ability to trade
on material non-public information, and agrees to comply in full with such laws.

 

3c. Executive hereby acknowledges that, except as previously provided in this
Agreement, Executive will not receive any additional compensation (including,
without limitation, any additional bonus compensation), severance or benefits
after the Resignation Date, and that the payments and benefits provided
hereunder are in completed satisfaction of any and all compensation, severance
or benefits due to him from the Company or any of its affiliates.

 

4.              Return of Materials, Confidentiality. Executive hereby agrees to
return to the Company on the Resignation Date all documents, files, books, keys,
passes, computers, telephones, identification materials and other properties,
documents and materials of the Company and will vacate his office and the
premises of the Company.  Subject to Section 7(c), Executive agrees not to
disclose and to affirmatively protect all of the Company’s proprietary
information, including without limitation his knowledge regarding its customers,
plans, agreements, attributes, processes, documents, etc.  Executive agrees to
make himself available from time to time via telephone or e-mail, at the
Company’s reasonable request, until April 1, 2018 to answer questions regarding
former duties and materials and SEC compliance and reporting matters.  The
provisions of this Agreement shall be held in strictest confidence by Executive
and the Company and shall not be publicized or disclosed in any manner
whatsoever; provided, however, that: (a) Executive may disclose this Agreement
to Executive’s immediate family; (b) Company and Executive may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors (after advising them to maintain
confidentiality); (c) the Company may disclose this Agreement as necessary to
fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce the terms of the Agreement or as
otherwise required by law. Executive agrees that this pledge of confidentiality
and nondisclosure is essential to this Agreement.  In the event that Executive
is subject to a subpoena, court order, or otherwise compelled to testify,
appear, or provide information regarding the Company, Executive will, within two
business days after receipt, provide written notice to the Company to: Office of
the General Counsel, Comfort Systems USA, Inc., 675 Bering Drive, Suite 400,
Houston, Texas 77057.  Executive cannot be held criminally or civilly liable
under any federal or state trade secret law for disclosing a trade secret (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed under seal in a lawsuit or other proceeding.  Notwithstanding
this immunity from liability, Executive may be held liable if he unlawfully
accesses trade secrets by unauthorized means.

 

5.              Acknowledgement of Restrictive Covenant Obligations.  Executive
acknowledges, and agrees to comply with, his non-competition, non-solicitation,
non-piracy and non-raiding obligations under Section 9 of the RSU Agreements and
Section 10 of the PSU Agreements (collectively, the “Non-Competition
Obligations”), which remain in full force and effect in accordance with their
terms.  The Company agrees that it will consider in good faith, subject to
Executive’s obligation to provide the Company with any relevant information or
documentation the Company reasonably requests, any request by Executive to
confirm or clarify the scope of the Non-

 

3

--------------------------------------------------------------------------------


 

Competition Obligations or to provide a written waiver of the Non-Competition
Obligations with respect to a specific business activity that Executive desires
to engage in and which is not directly competitive with the business of the
Company or its affiliates.

 

Executive acknowledges that a condition precedent to receiving and retaining the
payments described in this Agreement from the Company is the Executive’s
faithful performance of the obligations of this Agreement and adherence to the
Non-Competition Obligations.

 

6.              Non-Disparagement and No Trespass.  Subject to Section 7(c), the
Executive agrees to refrain from disparaging or otherwise seeking to harm the
business interests of the Company, its affiliates and subsidiaries, or their
management and directors.  In addition, the Executive agrees not to trespass on
any location or work place of the Company.

 

7.              General Release of Claims.  This Agreement constitutes the
entire agreement between the Executive and the Company, and supersedes any prior
communication, written or oral, including without limitation the Policy and the
Equity Agreements (except as set forth herein), with respect to all matters
relating hereto, excluding only the Option Agreements, the Non-Competition
Obligations and the Indemnification Agreement between the Company and Executive,
dated as of November 14, 2013, which will all remain in full force and effect in
accordance with their terms.  The Executive hereby agrees that he has no
additional rights to salary, benefits, vacation pay or compensation of any sort
or any other thing of economic value from the Company except as explicitly set
forth in this Agreement.  In exchange for the severance payments and other
consideration under this Agreement, to which Executive would not otherwise be
entitled, Executive hereby releases, acquits, and forever discharges the
Company, its parent, affiliates and subsidiaries, and its and their respective
officers, directors, agents, employees, employee benefit plans, attorneys,
shareholders, successors, assigns and affiliates, of and from any and all
claims, liabilities, demands, causes of action, costs, expenses, attorneys’
fees, damages, indemnities and obligations of every kind and nature, in law,
equity, or otherwise, known and unknown, suspected and unsuspected, disclosed
and undisclosed, arising out of or in any way connected with Executive’s
employment or other relationship with the Company or its affiliates or the
termination of that employment or other relationship or the Equity Agreements;
claims or demands related to salary, bonuses, commissions, stock, stock options,
or any other ownership interests in the Company, vacation pay, fringe benefits,
expense reimbursements, severance pay, or any other form of compensation; claims
pursuant to any federal, state or local law, statute, or cause of action
including, but not limited to, the federal Civil Rights Act of 1964, as amended,
including without limitation claims for attorneys’ fees; the federal Americans
with Disabilities Act of 1990, as amended (“ADA”); the federal Age
Discrimination in Employment Act of 1967, as amended (“ADEA”); tort law;
contract law; wrongful discharge; discrimination; harassment; fraud; defamation;
emotional distress; and breach of the implied covenant of good faith and fair
dealing.  In consideration of the benefits that the Executive will receive under
this Agreement, the Executive, personally and on behalf of his heirs, assigns
and representatives, hereby releases, waives and forever discharges any and all
such causes of action or claims or any other cause of action or claim against
the Company, its affiliates or subsidiaries and their respective past, present
and future affiliates, directors, trustees, officers, agents, employees,
employee benefit plans, successors and assigns, and agrees never to bring any
such claim or cause of action.  By signing this Agreement, Executive agrees that
Executive will not pursue any claim covered by

 

4

--------------------------------------------------------------------------------


 

this General Release of Claims.  If Executive breaks this promise, Executive
agrees to pay the Company’s costs and expenses (including reasonable attorneys’
fees) related to the defense of any claims; provided, however, that Executive
will have no obligation to pay any such costs and expenses if he brings a claim
challenging the enforceability of this General Release of Claims under ADEA.

 

7a.                               Release of Known and Unknown Claims Waiver. 
EXECUTIVE UNDERSTANDS AND EXPRESSLY AGREES THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

7b.                               ADEA Waiver.  Executive acknowledges that
Executive knowingly and voluntarily waives and releases any rights Executive may
have under the ADEA, as amended.  Executive also acknowledges that the
consideration given for the waiver and release in the preceding paragraphs
hereof is in addition to anything of value to which Executive was already
entitled.  Executive further acknowledges that: (a) Executive has carefully read
and fully understands the provisions of this Agreement; (b) Executive is,
through this Agreement, releasing the Company from any and all claims Executive
may have against it, its parent, subsidiaries, predecessors, successors,
affiliates and related entities and other parties described above; (c) Executive
has knowingly and voluntarily agreed to all of the terms set forth in the
Agreement; (d) Executive knowingly and voluntarily intends to be legally bound
by the Agreement; (e) this Agreement shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after
this Agreement is executed by Executive, provided that the Company has also
executed this Agreement by that date (“Effective Date”); (f) Executive’s waiver
and release do not apply to any rights or claims that may arise after the
Effective Date of this Agreement; (g) Executive has been advised and Executive
is hereby advised to consult with an attorney prior to executing this Agreement;
(h) Executive has twenty-one (21) days to consider this Agreement (although
Executive may choose to voluntarily execute this Agreement earlier), but may not
sign this Agreement prior to the Resignation Date; and (i) Executive has seven
(7) days following the execution of this Agreement to revoke the Agreement.

 

7c.                                Exceptions to Release.  Notwithstanding
anything to the contrary herein, nothing in this Agreement shall be a release or
waiver by the Executive of claims that cannot be released as a matter of law,
including but not limited to, the Executive’s right to file a charge with or
participate in a charge, investigation or proceeding by the Equal Employment
Opportunity Commission, or any other local, state, or federal administrative
body or government agency that is authorized to enforce or administer fair
employment practices laws, against the Company, except that Executive hereby
agrees to waive his right to recover monetary damages or other individual relief
in any such charge, investigation or proceeding or any related complaint or
lawsuit filed by Executive or by anyone else on his behalf.  Nothing in this
Agreement limits, restricts or in any other way affects the Executive
communicating with any governmental agency or entity, or communicating with any
official or staff person of a governmental agency or entity, concerning matters
relevant to the governmental agency or entity or requires Executive to provide
prior notice to the Company of the same.

 

5

--------------------------------------------------------------------------------


 

8.              Post-Employment Release.  Executive’s receipt and retention of
the payments and benefits described herein is conditioned on his execution,
return and non-revocation, within twenty-one (21) days following the Resignation
Date (and in no event prior to the Resignation Date), of the general release of
claims attached hereto as Exhibit A.

 

9.              Revocation Period.  For a period of seven (7) days following the
Executive’s execution of this Agreement the Executive may revoke this Agreement,
and the Agreement shall not be effective or enforceable until this seven (7) day
revocation period has expired.  After such revocation period, the parties intend
that this Agreement shall have the effect of a sealed instrument under the laws
of the State of Texas.

 

Executive may consider this Agreement for a period of twenty-one (21) days,
after which this Agreement and offer will expire.  In signing this Agreement the
Executive acknowledges that he understands its provisions, and that such
Agreement is knowing and voluntary, that he has been afforded a full and
reasonable opportunity to consider its terms and to consult with or seek advice
from any attorney or other person of Executive’s choosing, and that Executive
has been advised by the Company to consult with an attorney prior to executing
this Agreement.

 

[Remainder of page intentionally left blank.  Signature page follows.]

 

6

--------------------------------------------------------------------------------


 

EXECUTIVE:

 

COMFORT SYSTEMS (TEXAS), L.P.

 

 

 

 

 

 

/s/ James Mylett

 

/s/ Trent McKenna

Name: James Mylett

 

Name: Trent McKenna

Date Executed: January 10, 2017

 

Title: Vice President

 

7

--------------------------------------------------------------------------------


 

Exhibit A

 

General Release of Claims

 

In exchange for the severance payments and other consideration under the
Resignation and General Release Agreement (the “Agreement”) entered into as of
January 10, 2017 by and between Comfort Systems USA (Texas), L.P. (the
“Company”) and James Mylett (the “Executive”), to which Executive would not
otherwise be entitled, Executive hereby releases, acquits, and forever
discharges the Company, its parent, affiliates and subsidiaries, and its and
their respective officers, directors, agents, servants, employees, employee
benefit plans, attorneys, shareholders, successors, assigns and affiliates, of
and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys’ fees, damages, indemnities and obligations of every kind
and nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising out of or in any way connected
with Executive’s employment or other relationship with the Company or its
affiliates or the termination of that employment or other relationship or the
Equity Agreements (as defined in the Agreement); claims or demands related to
salary, bonuses, commissions, stock, stock options, or any other ownership
interests in the Company, vacation pay, fringe benefits, expense reimbursements,
severance pay, or any other form of compensation; claims pursuant to any
federal, state or local law, statute, or cause of action including, but not
limited to, the federal Civil Rights Act of 1964, as amended, including without
limitation claims for attorneys’ fees; the federal Americans with Disabilities
Act of 1990, as amended (“ADA”); the federal Age Discrimination in Employment
Act of 1967, as amended (“ADEA”); tort law; contract law; wrongful discharge;
discrimination; harassment; fraud; defamation; emotional distress; and breach of
the implied covenant of good faith and fair dealing.  In consideration of the
benefits that the Executive will receive under the Agreement, the Executive,
personally and on behalf of his heirs, assigns and representatives, hereby
releases, waives and forever discharges any and all such causes of action or
claims or any other cause of action or claim against the Company, its affiliates
or subsidiaries and their respective past, present and future affiliates,
directors, trustees, officers, agents, employees, employee benefit plans,
successors and assigns, and agrees never to bring any such claim or cause of
action.  By signing this General Release of Claims, Executive agrees that
Executive will not pursue any claim covered by this General Release of Claims. 
If Executive breaks this promise, Executive agrees to pay the Company’s costs
and expenses (including reasonable attorneys’ fees) related to the defense of
any claims; provided, however, that Executive will have no obligation to pay any
such costs and expenses if he brings a claim challenging the enforceability of
this General Release of Claims under ADEA.

 

EXECUTIVE UNDERSTANDS AND EXPRESSLY AGREES THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS.

 

Executive acknowledges that Executive knowingly and voluntarily waives and
releases any rights Executive may have under the ADEA, as amended.  Executive
also acknowledges that the consideration given for the waiver and release in the
preceding paragraphs hereof is in addition to anything of value to which
Executive was already entitled.  Executive further acknowledges that:
(a) Executive has carefully read and fully understands the provisions of this
General Release of Claims; (b) Executive is, through this General Release of
Claims, releasing the Company from any and all claims Executive may have against
it, its parent, subsidiaries,

 

--------------------------------------------------------------------------------


 

predecessors, successors, affiliates and related entities and other parties
described above; (c) Executive has knowingly and voluntarily agreed to all of
the terms set forth in the General Release of Claims; (d) Executive knowingly
and voluntarily intends to be legally bound by the General Release of Claims;
(e) this General Release of Claims shall not be effective until the date upon
which the revocation period has expired, which shall be the eighth day after
this General Release of Claims is executed by Executive, (“Effective Date”);
(f) Executive’s waiver and release do not apply to any rights or claims that may
arise after the Effective Date of this General Release of Claims; (g) Executive
has been advised and Executive is hereby advised to consult with an attorney
prior to executing this General Release of Claims; (h) Executive has twenty-one
(21) days from the Resignation Date (as defined in the Agreement) to consider
this General Release of Claims (although Executive may choose to voluntarily
execute this Agreement earlier), but may not sign this General Release of Claims
prior to the Resignation Date; and (i) Executive has seven (7) days following
the execution of this General Release of Claims to revoke the General Release of
Claims.

 

Notwithstanding anything to the contrary herein, nothing in this General Release
of Claims shall be a release or waiver by the Executive of claims that cannot be
released as a matter of law, including but not limited to, the Executive’s right
to file a charge with or participate in a charge, investigation or proceeding by
the Equal Employment Opportunity Commission, or any other local, state, or
federal administrative body or government agency that is authorized to enforce
or administer fair employment practices laws, against the Company, except that
Executive hereby agrees to waive his right to recover monetary damages or other
individual relief in any such charge, investigation or proceeding or any related
complaint or lawsuit filed by Executive or by anyone else on his behalf.

 

Accepted and agreed:

 

 

 

 

 

/s/ James Mylett

 

Name:  James Mylett

 

Date Executed: January 10, 2017

 

 

--------------------------------------------------------------------------------